 1   DAVID H. ANGELI (admitted pro hac vice)
     EDWARD A. PIPER (Cal. Bar No. 288289)
 2   TYLER P. FRANCIS (admitted pro hac vice)
     MICHELLE H. KERIN (admitted pro hac vice)
 3   ANGELI LAW GROUP LLC
     121 SW Morrison Street, Suite 400
 4   Portland, Oregon 97204
     Telephone: (503) 954-2232│Facsimile: (503) 227-0880
 5   Email: david@angelilaw.com; ed@angelilaw.com; tyler@angelilaw.com;
            michelle@angelilaw.com
 6
     JOHN D. CLINE (Cal. Bar No. 237759)
 7   50 California Street, Suite 1500
     San Francisco, CA 94111
 8   Telephone: (415) 662-2260│Facsimile: (415) 662-2263
     Email: cline@johndclinelaw.com
 9
     Attorneys for Defendant Joseph Sullivan
10

11                                UNITED STATES DISTRICT COURT

12                               NORTHERN DISTRICT OF CALIFORNIA

13                                   SAN FRANCISCO DIVISION

14
      UNITED STATES OF AMERICA,                      Case No. 3:20-cr-00337-WHO
15
                    Plaintiff,                       REPLY IN SUPPORT OF DEFENDANT
16                                                   JOSEPH SULLIVAN’S MOTION FOR
             v.                                      ACCESS TO GRAND JURY SELECTION
17                                                   MATERIALS
      JOSEPH SULLIVAN,
18                                                   Date: October 1, 2020
                    Defendant.                       Time: 1:30 p.m.
19                                                   Crtrm: 2, 17th floor

20                                                   Hon. William H. Orrick

21

22

23

24

25

26

27

28
     REPLY IN SUPPORT OF DEFENDANT JOSEPH SULLIVAN’S
     MOTION FOR ACCESS TO GRAND JURY SELECTION MATERIALS
     3:20-cr-00337-WHO                        1
 1                                           INTRODUCTION

 2          The government does not oppose Mr. Sullivan’s first 15 requests for access to grand jury

 3   selection materials. (See Angeli Decl., ¶ 4, Ex. A; ECF No. 20 at 5.) The government objects to

 4   the remaining requests,1 which include:

 5          16.     The juror qualification and summons forms for the persons summoned to
                    potentially become grand jurors.
 6
            17.     The SurveyMonkey COVID-19 questionnaires sent to the prospective grand
 7                  jurors.
 8          18.     The Juror Numbers for the persons selected as potential grand jurors from
                    February 1, 2020 to September 3, 2020.
 9
            19.     The disposition of each summoned potential grand juror as to excusal, deferment,
10                  disqualification or selection as described in General Order No. 6 Sections IX-XII.
11          20.     The Juror Number for each grand juror who returned the indictment in this case
                    on September 3, 2020.
12

13   (Angeli Decl., ¶ 4, Ex. A.) Those requests, the government contends, relate to the composition of

14   the grand jury itself, rather than the composition of the Master Jury Wheel, and for that reason

15   are not subject to inspection.

16          The government is incorrect. The Jury Selection and Service Act (the “JSSA”) contains

17   no such limitation: it unequivocally entitles Mr. Sullivan to inspect “records or papers used by

18   the jury commission or clerk in connection with the jury selection process,” provided only that

19   they “may be necessary” to prepare a motion challenging the process. 28 U.S.C. § 1867(f)

20   (emphases added). As explained further below, the information that Mr. Sullivan seeks meets

21   those criteria. In the Holmes matter, Judge Davila permitted the defendants to access precisely

22   the same information — “even if those records concern steps in the jury selection process

23   subsequent to the formation of the Master Jury Wheel.” United States v. Holmes, No. 18-CR-

24   00258-EJD-1, 2020 WL 5408163, at *5 (N.D. Cal. Sept. 9, 2020). Mr. Sullivan respectfully

25   requests that this Court do the same, and that it grant his motion in full.

26
            1
27             At this time, Mr. Sullivan withdraws Request No. 21, but reserves his right to renew the
     request once he reviews the materials ordered produced by the Court and confirms that grounds
28   exist for a motion under the JSSA.
     REPLY IN SUPPORT OF DEFENDANT JOSEPH SULLIVAN’S
     MOTION FOR ACCESS TO GRAND JURY SELECTION MATERIALS
     3:20-cr-00337-WHO                        2
 1                                              ARGUMENT

 2          The JSSA gives Mr. Sullivan “the right to [a] grand . . . jur[y] selected at random from a

 3   fair cross section of the community.” 28 U.S.C. § 1861. It further entitles him to inspect “records

 4   or papers used by the jury commission or clerk in connection with the jury selection process . . .

 5   as may be necessary in the preparation or presentation of a motion” challenging the process. 28

 6   U.S.C. § 1867(f). “To avail himself of [his] right of access to otherwise nonpublic jury selection

 7   records, [Mr. Sullivan] need only allege that he is preparing a motion challenging the jury

 8   selection procedures.” United States v. Layton, 519 F. Supp. 946, 958 (N.D. Cal. 1981). Upon

 9   making such an allegation, Mr. Sullivan “shall be allowed to inspect, reproduce, and copy such

10   records or papers at all reasonable times during the preparation and pendency of such a motion.”

11   28 U.S.C. § 1867(f) (emphasis added).

12          Here, Mr. Sullivan has tailored his requests to documents needed to evaluate whether the

13   implementation of this District’s Grand Jury Plan during the COVID-19 crisis substantially

14   complied with the provisions of the JSSA and ensured that the grand jury was drawn at random

15   from a fair cross section of the community. Judge Davila’s opinion in the Holmes matter

16   explained the nature of that concern and why the information Mr. Sullivan now seeks is pertinent

17   to it. According to this District’s Grand Jury Plan:

18                         “[A]fter names are drawn from the Master Jury Wheel, the
                    Clerk mail[s] to every person who[se] name is thus drawn a juror
19                  summons and qualification notice accompanied by instructions to
                    complete the questionnaire via the court’s website within ten days.
20                  Based on information provided on the juror qualification form, the
                    Clerk determines whether the person is unqualified for, exempt
21                  from, or otherwise eligible to be excused from jury service. The
                    Clerk then draws the grand jury panel from the pool of qualified,
22                  non-exempt persons.
23                         “Of particular relevance here, an excuse may be granted
                    upon a showing of undue hardship or extreme inconvenience if
24                  required to serve. Defendants’ primary concern is that the
                    COVID-19 pandemic may have caused many individuals to be
25                  excused on such grounds, and that their grand jury may
                    consequently not have been selected from a fair cross section of
26                  the community.”
27   Holmes, 2020 WL 5408163, at *5 (internal quotation marks and citations omitted). “As a result,”

28   Judge Davila noted, “it is the qualification and excuse stage of jury selection that is principally
     REPLY IN SUPPORT OF DEFENDANT JOSEPH SULLIVAN’S
     MOTION FOR ACCESS TO GRAND JURY SELECTION MATERIALS
     3:20-cr-00337-WHO                        3
 1   relevant to Defendants’ prospective § 1867(a) claim.” Id. (emphasis added). Thus, “records

 2   beyond those used to create the Master Jury Wheel may be relevant to [a] jury selection

 3   challenge.” Id.; see also id. at *4 (noting that the Grand Jury Plan “lays out several processes

 4   following the creation of the Master Jury Wheel that could affect whether a grand jury was

 5   selected from a fair cross section of the community”); United States v. Cerna, No. CR 08-0730

 6   WHA, 2009 WL 2998930, at *2 (N.D. Cal. Sept. 16, 2009) (“The use of jury questionnaires is an

 7   important mechanism for the implementation of [the JSSA’s] jury selection procedures.”).

 8          For the same reasons, Mr. Sullivan is entitled to the information he seeks in Requests

 9   Nos. 16-20. That information “may be necessary” to a motion challenging the jury selection

10   process, 28 U.S.C. § 1867(f), because it may reveal that the COVID-19 crisis caused the grand

11   jury that returned the indictment not to be “selected at random from a fair cross section of the

12   community,” 28 U.S.C. § 1861. Specifically:

13         Requests Nos. 16-17 call for forms used to screen potential grand jurors. In granting

14          identical requests in the Holmes matter,2 Judge Davila noted that “questionnaires and

15          other forms used to screen prospective grand jurors are a key aspect of jury selection and

16          may give rise to a JSSA claim.” Holmes, 2020 WL 5408163, at *7 (citing United States v.

17          Cloud, No. 1:19-CR-02032-SMJ-01, 2020 WL 4381608, at *5 (E.D. Wash. July 27,

18          2020), and Cerna, 2009 WL 2998930, at *2). For example, the forms may provide

19          evidence of the reasons for various COVID-19-related excusals that affected the overall

20          composition of the pool from which the grand jury was drawn. Mr. Sullivan is entitled to

21          inspect those records.

22         Requests Nos. 18-20 seek the juror numbers and the dispositions of each summoned

23          potential grand juror as to excusal, deferment, disqualification, or selection.

24          “[I]nformation concerning the reason for a prospective grand juror’s exclusion from the

25          jury pool plainly qualifies as a ‘record[] . . . used by the jury commission or clerk in

26          connection with the jury selection process’ [and is] potentially necessary to

27

28          2
                As in the Holmes matter, Mr. Sullivan seeks only blank versions of the forms.
     REPLY IN SUPPORT OF DEFENDANT JOSEPH SULLIVAN’S
     MOTION FOR ACCESS TO GRAND JURY SELECTION MATERIALS
     3:20-cr-00337-WHO                        4
 1          understanding whether the grand jury that returned the indictments in [a] case fairly

 2          represented the community.” Cloud, 2020 WL 4381608, at *4 (quoting 28 U.S.C. §

 3          1867(f)). Moreover, the grounds for excusal and the disposition of juror qualifications are

 4          directly relevant to whether the grand jury was selected at random, as required by the

 5          JSSA. See United States v. Evans, 526 F.2d 701, 706 (5th Cir. 1976) (clerks may not

 6          make determinations in the jury questionnaire screening process that are “subjective” or

 7          “extra-statutory”); Layton, 519 F. Supp. at 954 (excusal by clerks constitutes a substantial

 8          violation of the JSSA when the clerk employs subjective or non-random criteria). Mr.

 9          Sullivan is entitled to inspect those records as well.

10          At this stage, Mr. Sullivan need not establish that his motion will succeed, or that each

11   and every document he seeks actually will be pertinent to the motion. See, e.g., Test v. United

12   States, 420 U.S. 28, 30 (1975) (“[W]ithout inspection, a party almost invariably would be unable

13   to determine whether he has a potentially meritorious jury challenge.”). Rather, the information

14   Mr. Sullivan seeks need only be potentially “necessary in the preparation or presentation of a

15   motion” challenging the jury selection process. 28 U.S.C. § 1867(f). He is entitled on those

16   grounds to review the information he seeks.

17                                            CONCLUSION

18          For the foregoing reasons, this Court should grant Mr. Sullivan’s motion to inspect the

19   grand jury selection records. Mr. Sullivan has no objection to a protective order similar to the

20   protective order issued in the Holmes matter, or to the simultaneous production of the requested

21   records to the government.

22          DATED: September 24, 2020.

23                                                         s/David H. Angeli
                                                           David H. Angeli
24                                                         Edward A. Piper
                                                           Tyler P. Francis
25                                                         Michelle H. Kerin
                                                           John D. Cline
26
                                                           Attorneys for Defendant Joseph Sullivan
27

28
     REPLY IN SUPPORT OF DEFENDANT JOSEPH SULLIVAN’S
     MOTION FOR ACCESS TO GRAND JURY SELECTION MATERIALS
     3:20-cr-00337-WHO                        5
